Citation Nr: 0301376	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 30, 
2000, for a grant of a 60 percent disability rating for 
low back strain L5-S1 with disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted an increased 
rating of 60 percent for the veteran's low back strain L5-
S1 with disc disease effective March 30, 2000.  The 
veteran appealed as to the effective date assigned. 

In May 1999 the RO denied a rating in excess of 40 percent 
for the veteran's low back disability.  The veteran 
continued to prosecute that claim which culminated in the 
July 2001 rating decision granting the increased rating to 
60 percent.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected low back strain L5-S1 with disc disease 
is December 11, 1997, the date of treatment at a VA 
outpatient clinic.

2.  In July 2001 the RO increased the 40 percent rating in 
effect for the low back disorder to 60 percent effective 
from March 30, 2000, the date of reported treatment at the 
VA outpatient clinic.

3.  The effective date for the assignment of the 60 
percent rating for low back strain L5-S1 with disc disease 
is August 10, 1999, the date it is factually ascertainable 
that an increase in disability occurred.


CONCLUSION OF LAW

The criteria for an effective date of August 10, 1999 for 
the assignment of a 60 percent rating for service-
connected low back strain L5-S1 with disc disease have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.157, 3.400 Part 4, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the veteran was notified of the 
requirements necessary to establish his claim in the 
statement of the case.  Also, in a May 2001 letter the RO 
has also notified the veteran of VA's duty to assist the 
veteran by obtaining evidence from various sources and to 
obtain a medical opinion if an examination or opinion is 
necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence 
necessary to support the claim by informing the RO of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be fixed in accordance with the facts found, but will 
not be earlier than the date of receipt of the claimant's 
application. 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2002).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in 
cases involving a claim for an increased evaluation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2) (2002) (which 
provides that, if the claim is not received within one 
year from such date, the effective date is the date of 
receipt of claim); Harper v. Brown, 10 Vet. App. 125, 126-
127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes 
the filing of the claim and the claim is received within 
one year of the increase). Thus, determining whether an 
effective date assigned for an increased rating is proper 
under the law requires: (1) a determination of the date of 
the receipt of the claim for the increased rating; and (2) 
a review of all the evidence of record to determine when 
an increase in disability was "ascertainable."  Hazan v. 
Gober, 10 Vet. App. 511, 521 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or 
uniformed services will be accepted as an informal claim 
for increased benefits.  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date 
of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which 
service-connection has previously been established or when 
a claim specifying the benefit sought is received within 
one year from the date of such examination, treatment or 
hospital admission.  38 C.F.R. § 3.157 (2002).

With respect to rating impairment caused by service 
connected disability, those evaluations are determined by 
the application of a schedule of ratings which is based 
upon the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 40 percent disability rating is 
properly assigned where the symptoms are severe, with 
listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
athritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on 
forced motion.  This is the maximum rating permitted under 
this diagnostic code.  

The veteran's current low back disability is presently 
evaluated under Diagnostic Code 5293.  Under these 
criteria, a 40 percent disability rating contemplates 
severe intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief.  A 60 percent 
disability rating is appropriate with pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  

The Board notes that the rating criteria for 
intervertebral disc syndrome were revised effective 
September 23, 2002.  As the current effective date of 
March 30, 2000 precedes the effective date of the 
revisions, the revised rating criteria are not applicable 
to the current issue. 

In an October 1990 rating decision, the RO granted service 
connection for myofascial low back pain, and evaluated 
that disability as 10 percent disabling under Diagnostic 
Code 5295.  In a June 1994 rating decision, the RO 
assigned a 20 percent rating for the low back disability.  
In a March 1995 rating decision the RO denied a claim for 
an increase in the assigned rating.  The veteran perfected 
an appeal as to that denial, and subsequently while the 
appeal was pending, an August 1996 rating decision 
increased the assigned rating to 40 percent rating for the 
low back pain disability.  Subsequently in August 1996 the 
veteran notified the RO that he was satisfied with that 
decision and the RO withdrew the appeal.  

On December 2, 1997 the RO denied an increased rating for 
the low back disability.  The veteran was notified of this 
decision and his appellate rights.  He did not appeal this 
determination which is now final.  38 U.S.C.A. § 7105(c). 

Subsequently received were VA outpatient records showing 
treatment for back problems from December 1997 to 2000.  
These records reflect the presence of chronic low back 
pain and muscle spasms.  The veteran was utilizing a Tens 
unit for low back pain.  He was seen on December 11, 1997 
for back problems.  At that time he indicated that he was 
doing pretty well.  These records show that he was seen in 
April 1998 at which time he reported occasional radiation 
of pain into the left leg.  On May 22, 1998 he reported 
back pain which radiated into the left knee.  The pain was 
sharp and continuing.  An examination showed negative 
straight leg raising and good deep tendon reflexes and 
vibratory.

Received on June 29, 1998 was a statement from the veteran 
with a private MRI report, dated on May 11, 1998.  The 
report reflects that the veteran upper and lower back pain 
and pain involving the anterior left leg down to the level 
of the knee.  The impression was degenerative disc disease 
present to a variable degree throughout the lumbar spine, 
most prominently at the L5-S1 and mild foraminal stenosis 
bilaterally at the L5-S1 due to mild bony degenerative 
changes.  There was no disc protrusion or nerve root 
impingement.

He was seen at the VA outpatient clinic on July 9, 1998 
complaining of trouble with his left knee.  His back was 
status quo.  The impression was degenerative arthritis of 
the left knee.  Subsequently he continued to be treated 
for low back pain and muscle spasms.  Treatment included 
physical therapy.

A VA examination was conducted in March 1999.  At that 
time the veteran reported low back pain since an inservice 
injury with bilateral sciatica developing over the last 
six months.  The examiner indicated that he did not review 
the veteran's chart.  The examination included findings 
which showed that strength in the lower extremities was 
5/5 bilaterally.  There was decreased sensation in the 
great toe sides of both feet.  Reflexes were 1 plus and 
symmetric at both the ankle and patella.  The impression 
was low back pain consistent with myofascial pain without 
objective neurological deficit.  The examiner stated that 
he should be able to function in his normal activities of 
daily living.  This might be difficult during periods of 
muscle spasm flare-ups. 

On August 10, 1999 he reported that while shopping the 
prior day his right leg went completely numb causing him 
to fall.  It lasted 15 minutes.  The examination showed 
positive straight leg raising and an apparent severe 
decrease in muscle strength on the right side.  The 
impressions include muscle spasms.  A CT scan showed 
minimal disc bulges of the lumbosacral spine.  He was seen 
in September 1999 for increased back and leg pain the 
prior day.  The impression was chronic lumbosacral strain, 
degenerative disc disease, and joint arthritis.  On March 
28, 2000 he reported tingling in the right lower extremity 
and numbness and tingling in the left lower extremity 
since the prior Saturday.  He reported increased back 
pain.  The impression was severe spasms. 

A hearing was held at the RO in May 2000.  At that time 
the veteran testified regarding the symptoms associated 
with his low back disorder.  Subsequently, he continued to 
receive treatment at the VA outpatient clinic.

A VA examination was conducted in August 2000.  At that 
time the diagnosis was severe lumbosacral paravertebral 
strain with L5-S1 disc disease with some disc bulging.

In July 2001 the RO increased the 40 percent rating in 
effect for the low back disorder to 60 percent under 
Diagnostic Code 5293 effective from May 30, 2000, the date 
of reported treatment at the VA outpatient clinic.

In his substantive appeal the veteran stated that the 
March 1999 VA examination was incorrect.  He reported that 
his symptoms were the same as the ones he reported during 
an August 2000 examination.  He maintains that the 
effective date should be June 29, 1998.  

The veteran and his wife testified during a 
videoconference hearing in May 2002 before the undersigned 
member of the Board regarding the veteran's low back 
symptoms.  At that time they indicated that the March 2000 
examination was incorrect and that the examiner did not 
properly transcribe the veteran's complaints and 
responses.  He indicated that he worked at a VA medical 
facility and took about 100 hours of sick leave due to his 
back disorder.

Analysis

The record shows that the veteran was seen at the VA 
outpatient clinic on December 11, 1997.  The Board finds 
that this date is the date of his reopened claim per 
38 C.F.R. § 3.157.  The Board notes that the veteran 
submitted VA outpatient records from 1995 to 1997 in 
conjunction with his claim.  However, these records 
represent treatment prior to the December 2, 1997 rating 
decision, which as referenced above is final.  Therefore 
the issue is when is it factually ascertainable that an 
increase in disability occurred.

In this regard the outpatient records beginning in 
December 1997 do show significant impairment involving the 
lower back.  In April 1998 he began complaining about 
accompanying radiation of the pain into the left leg. In 
this regard the Board points out that the 40 percent 
rating in effect at that time contemplated severe 
intervertebral disc syndrome.  The veteran has questioned 
the accuracy of the March 1999 VA examination regarding 
recording his responses and findings.  However, the 
examination appears to be satisfactory.  The examiner 
indicated that the veteran did report radiation of the low 
back pain into the extremities.  However, the VA examiner 
indicated there was no objective evidence of a 
neurological deficit.  The Board also points out that the 
veteran was re-examined in August 2000.

On August 10, 1999 at the VA outpatient clinic he reported 
that while shopping the prior day numbness in his entire 
right leg causing him to fall.  Additionally, the 
accompanying evaluation showed a positive straight leg 
raising test and apparent weakness.  The neurological 
symptoms have persisted since that time.  Accordingly it 
is the judgment of the Board, that the effective date for 
the assignment of the 60 percent rating for degenerative 
disc disease of the lumbosacral spine is August 10, 1999, 
the date it is factually ascertainable of a chronic 
increase in disability.  Moreover this same evidence does 
not support a finding warranting an effective date prior 
to August 10, 1999.

ORDER

An effective date of August 19, 1999 for the assignment of 
a 60 percent rating for low back strain L5-S1 with disc 
disease is granted subject to provisions governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

